—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rock-land County (Weiner, J.), dated May 19, 1998, which granted the separate motions of the defendants third-party plaintiffs and the third-party defendant for summary judgment dismissing the complaint on the ground that the plaintiff Anne Fallon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The medical evidence submitted by the defendants in support of their motions for summary judgment made out a prima facie case that the plaintiff Anne Fallon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The only competent medical evidence which the plaintiffs submitted in opposition to the motion, the affidavit sworn to on February 26, 1998, by Dr. Michael I. Weintraub, failed to causally relate the injuries to the accident (see, Verrelli v Tronolone, 230 AD2d 789). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.